Citation Nr: 0103381	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-18 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for degenerative joint disease, tibial varum, 
sinus tarsi syndrome, right ankle.

2.  Entitlement to an initial evaluation in excess of 
10 percent for tibial varus, sinus tarsi syndrome, left 
ankle.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
degenerative joint disease, tibial varum, sinus tarsi 
syndrome, right ankle, and tibial varus, sinus tarsi 
syndrome, left ankle, and assigned noncompensable 
evaluations, effective February 18, 1998.  The RO also denied 
service connection for bronchitis and left ear hearing loss 
and continued the noncompensable evaluation for right ear 
hearing loss.  The veteran appealed all the issues 
adjudicated in the January 1999 rating decision, but at his 
September 1999 RO hearing, he stated he wished to pursue only 
the claims on the title page.  Accordingly, the other claims 
are not part of the current appellate review.

In August 1999, the RO granted each ankle a 10 percent 
evaluation, effective May 20, 1999.

In September 1999, the veteran presented oral testimony 
before a Hearing Officer at the RO; a transcript of which has 
been associated with the claims file.

In January 2000, the Hearing Officer granted the 10 percent 
evaluation back to February 18, 1998.  The veteran has 
indicated he is seeking a higher evaluation than 10 percent 
for each ankle, and thus the appeal continues.

In January 20001, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge; a transcript of 
which has been associated with the claims file.


REMAND

At the January 2001 Board hearing, the veteran stated his 
right and left ankles had gotten worse since the most recent 
VA examination in December 1998.  See VA O.G.C. Prec. Op. No. 
11-95 (April 7, 1995) (another VA examination is required 
when disability in question has undergone an increase in 
severity since the time of the last VA examination).  Thus, 
an additional examination will be needed to enable the Board 
to render a final determination as to these claims.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Additionally, the veteran stated he had received treatment 
for both of his ankles at VA as recently as December 2000.  
The claims file contains VA outpatient treatment report only 
to September 1999.  The Board finds that the RO should 
associate the treatment records with the claims file, as VA 
has been put on notice of the existence of VA records that 
are relevant to the issues on appeal.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his right and 
left ankles.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  If the RO cannot obtain any of 
the medical records indicated by the 
veteran, it should follow the proper 
procedures under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment reports, to 
include those addressed above.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

2.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine the severity of his service-
connected right and left ankles.  The 
examiner should record all pertinent 
medical complaints, symptoms, and 
clinical findings, to include range of 
motion of each ankle and answer the 
following questions as to each ankle:

(a) Does the service-connected right 
ankle and/or left ankle disability cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner must so 
indicate.

(b) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected right ankle and 
left ankle disabilities, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability or disabilities.  
Again, the examiner is asked to address 
each ankle separately

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act is 
completed.  In particular, the RO should 
verify that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

5.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to initial evaluations in 
excess of 10 percent for both the 
service-connected degenerative joint 
disease, tibial varum, sinus tarsi 
syndrome, right ankle, and the service-
connected tibial varus, sinus tarsi 
syndrome, left ankle.  The RO should also 
apply the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995) and 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2000) in determining 
whether increased evaluations are 
warranted in the right and left ankles.  

If the benefits sought on appeal remain denied, the veteran 
should be provided with a supplemental statement of the case.  
The supplemental statement of the case must contain notice of 
all relevant actions taken on the veteran's VA claims for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

